Citation Nr: 1313418	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for blindness, right eye, status post cataract surgery, retinal detachment repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active service from August 1950 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

In November 2007, the Veteran presented testimony relevant to his appeal before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is associated with the record. 

The Board previously denied the Veteran's claim in June 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision vacating the Board's June 2009 decision and remanding the case for compliance with the directives contained in the Memorandum Decision. 

In September 2011 and October 2012, the Board remanded the Veteran's claim for further evidentiary development pursuant to the Court's decision.  The case returns to the Board following such development.  As discussed below, the case is now appropriate for appellate review.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran provided informed consent to the surgical procedure performed in October 2005, and there is no persuasive evidence he revoked his consent. 

2.  The Veteran does not have an additional disability, to include blindness, right eye, status post cataract surgery, retinal detachment repair, as a result of the surgical procedure performed in October 2005 that is either the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (blindness, right eye, status post cataract surgery, retinal detachment repair), which is claimed to have resulted from a procedure performed at VA in October 2005, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. 
§§ 3.361, 3.800(a) (2012).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that there is nothing in the plain language of § 1151 that requires a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel.  Instead, the statute requires only a "causal connection."  Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013).

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 
38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in January 2006.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

The Veteran contends that the right eye cataract surgery performed by VA in October 2005 resulted in his worsened visual acuity and blindness in the right eye.  He asserts that the surgery was improperly performed by a resident without the supervision of an attending physician.  The Veteran seeks entitlement to compensation benefits under 38 U.S.C.A. § 1151 on that basis. 

VA treatment records show that the Veteran was diagnosed with cataracts with decreased vision in his right eye prior to the October 2005 surgery at issue.  Indeed, on October 4, 2005, the date of the surgery, the Veteran's preoperative diagnosis was "cataract, right eye."  On said date, he underwent a cataract extraction, anterior chamber intraocular lens placement, and anterior vitrectomy of the right eye.  

A complication of the surgery as reflected on the surgical procedure note was "post capsule rent;" however, no other complications were noted.  On the day following the surgery, the Veteran was examined by a VA resident physician and reported mild pain but had no discharge at that time.  The Veteran was to report to the clinic the following day, or sooner if necessary, to see VA physician, Dr. K.B., for further post-operative follow up.  

When the Veteran reported for treatment with Dr. K.B., he continued to complain of eye pain that he rated a 7 out of 10 in severity, and Dr. K.B. noted that the Veteran's right eye was showing "slow improvement" and scheduled the Veteran to return in one week.  

On October 7, 2005, the Veteran called and reported that his pain had gotten worse after using the drops given to him by Dr. K.B.  In treatment records dated from October 11, 2005 through early December 2005, the Veteran's eye was repeatedly examined and described as either "improving" or "stable" during that time.  However, the Veteran was noted to have vitreous debris with inflammation and elevated intraocular pressure on December 8, 2005, and, later that month, Dr. K.B. wrote that the Veteran's right eye had "worsened somewhat."  Thereafter, the Veteran continued to show lens fragments in the vitreous and increased intraocular pressure and, subsequently, the Veteran underwent multiple additional surgeries for the right eye and continues to seek treatment for his right eye disability to present.  His vision in the right eye never recovered to better than 20/400 at any time in the post-operative period, and he ultimately lost all vision in the right eye in 2010 after developing a corneal ulcer.

The Board initially observes that the medical evidence of record demonstrates that the Veteran has additional disability as a result of the October 2005 right eye surgery.  In this regard, the Board notes a medical opinion based on review of the claims folder was obtained in August 2006 in connection with the claim, and the August 2006 VA medical examiner specifically opined that "lost nuclear material into the vitreous" was indeed a complication of the Veteran's cataract surgery.  The Board also notes that the VA treatment records suggest that the Veteran had additional right eye disability associated with the cataract surgery.  Thus, the 2006 VA examiner's opinion is consistent with the record. 

Thus, as the Veteran is shown to have additional disability due to the October 2005 cataract surgery, the Board notes that this case turns on the medical question of whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. 

As noted above, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the medical treatment without the veteran's informed consent.  

The Board is certainly sympathetic to the difficulties the Veteran has faced.  However, after review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As noted above, a VA examination and opinion was obtained in August 2006.  The Veteran stated that a resident performed the October 2005 surgery, and that the attending doctor was never even in the operating room.  He further averred that someone in the operating room was giving the resident advice, but when it came to implanting the new lens, the other person advised the resident that he could not help her.  After conducting a physical examination and reviewing the claims file, the August 2006 VA examiner opined that the Veteran's additional disability was an "unfortunate complication" of his surgery and would not necessarily be due to mistreatment, neglect, or incompetence, as it is a potential complication in the hands of any surgeon.  The VA examiner further noted that the operative report only listed the attending physician as the surgeon and no other physician, resident, or otherwise was listed on the operative report as performing the surgery.  

Another VA examination and opinion was obtained in July 2012.  After conducting a clinical examination and interview of the Veteran and reviewing the claims file, the VA examiner opined that a causal relationship between the Veteran's right eye disability and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) is unlikely (less than a 50/50 degree of probability) based upon review of the medical and surgical VA treatment notes.  The VA examiner reasoned that a well-known potential complication of cataract surgery occurred while removing the right eye cataract.  Further complications developed after the surgery, which, again, are potential known complications of cataract surgery and are addressed in surgical consent.  Further, the examiner noted that by extensive review of the eye notes from 2004 to 2012, no carelessness, negligence, lack of proper skill, or error in judgment were noted in follow-up and treatment examinations.  The standard degree of medical care appears to have been met.  While unfortunate complications developed in the post-operative course, appropriate care and treatment appear to have been rendered at all points along the continuum of eye care.  The VA examiner noted that the complication rate is between one and five percent for cataract surgery, depending upon what literature is consulted.  Capsular rent is one of the, if not the most, common surgical complications of cataract surgery.  Retinal detachment rate after cataract surgery varies between less than one percent and one percent.    

The 2012 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.   

The Board acknowledges the Veteran's contention that Dr. K.B. had stated that VA was negligent with respect to his right eye surgery in a phone conversation with a pharmacist overheard by the Veteran.  As noted below, VA would have attempted to obtain corroboration of Dr. K.B.'s alleged statement had the Veteran provided adequate consent.  However, without such consent, any attempt to obtain additional information or a statement from Dr. K.B., who is no longer affiliated with VA, cannot be done.  

The Court suggests that the Veteran's statement as to what he heard the doctor say would be admissible evidence.  While that may be, that simply means the Veteran's statements are a piece of evidence to be weighed, in the first instance, by the Board, especially in light of the other evidence of record.  If Dr. K.B. felt that any of the Veteran's complaints or issues following the surgery were a result of negligence, he certainly had plenty of opportunity to make such a comment in his treatment notes, yet he did not do so.  

The point here is even giving absolutely full credit to the Veteran's statement, the Board must weigh Dr. K.B.'s opinion that VA was "100% negligent" against the

other medical opinions.  Even crediting Dr. K.B. with making such a statement, there is absolutely no rationale for it reported by the Veteran.  In other words, the Veteran does not allege that Dr. K.B. ever explained to him why he felt VA was negligent.  A bare conclusion by a medical examiner - be it positive or negative - is simply entitled to less weight when faced with contrary medical opinions that are reasoned and thorough.  Since nowhere in the treatment records available did Dr. K.B. suggest that VA was negligent in the performance of the October 2005 surgery, and since the Veteran did not report any rationale provided by Dr. K.B. (either to the Veteran himself or as part of the alleged telephone conversation), the opinion is simply not very persuasive.  Thus, the opinion of the 2012 VA examiner has been given much more probative value than the Veteran's statement regarding a statement he overheard from his physician in finding that the weight of the evidence demonstrates that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  Unlike the opinion the Veteran states Dr. K.B. provided, the negative opinion from 2012 considered not only the Veteran's medical history but the accepted medical principles about such eye surgeries as to usual complications, etc. 

The Board also recognizes that the Veteran has repeatedly asserted that he suffers from blindness of the right eye as a result of VA negligently or carelessly furnishing medical care.  In that vein, the Board further recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the Veteran is a layperson and is not shown to have the requisite medical expertise to render a competent medical opinion regarding whether the medical care provided to him was negligent, careless, etc., as the surgery performed required extensive medical knowledge, training, expertise, and experience, and diagnosing and opining on the etiology of diseases of the eye requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Thus, again, the 2012 VA examiner's opinion has been afforded greater probative value than that of the Veteran. 

Furthermore, while the Board has considered the Veteran's assertion that a resident performed his surgery without supervision and direction from an attending physician, the clinical documentation shows that the right eye cataract surgery at issue was performed by a surgeon (Dr. N.K.) without the participation of a resident or fellow.  According to both the Operative Report and a Nurse Intraoperative Report, the surgery was performed by a VA surgeon, Dr. N.K., and no assistants were present during the procedure, as Dr. N.K. is listed as both the surgeon and the attending physician.  Moreover, it is written in a VA Surgery Attending Teaching note signed by Dr. N.K. that no resident or fellow participated in the case.  Further, the August 2006 VA medical examiner considered the Veteran's assertion but noted that the operative report in the claims folder only listed the attending physician as being the surgeon and no other physician, resident, or otherwise was listed on the operative report as doing the surgery.  

Another Surgical Procedure Note lists Dr. N.K. as the only surgeon present, then indicates Dr. N.K. as the "[n]ame of teaching physician present for procedure," and states that the teaching physician was present for the critical and key portion of the procedure.  The Board finds that the classification of Dr. N.K. as a teaching physician does not indicate the presence or participation of a resident, student, or any other physician in the operating room, in light of the overwhelming documentation indicating that Dr. N.K. was the only physician who was present in the operating room and performed the October 2005 surgery.  Moreover, even if it were found that another physician participated in the surgery, the Surgical Procedure Note indicates that Dr. N.K., who obviously qualified as a teaching physician, was present for the critical and key portions of the procedure, contrary to the Veteran's assertion that no teaching physician was present at all.  While the Veteran asserted in his October 2006 notice of disagreement that the operative report was wrong and was changed to protect the VA, the Board affords greater probative value to the medical documentation of record than the Veteran's unsupported assertions regarding the question of the physician that performed his surgery. 

The Board also finds that the weight of the evidence demonstrates that VA did not furnish medical treatment without the Veteran's informed consent.  In this regard, the record includes an informed consent document signed by the Veteran on September 16, 2005 related to his cataract extraction and artificial lens implantation of the right eye.  The document specifically lists loss of vision and pain and/or infection as risks involved with the October 2005 surgery.  In addition, the Veteran acknowledged in his February 2007 VA Form 9 that he signed a consent form and was advised by the physician that the potential risks included loss of vision, loss of eye, and pain and/or infection.  

Notably, despite the Veteran's more recent contention that he signed a consent form allowing Dr. K.B. to perform the surgery but did not authorize Dr. N.K. to perform the surgery, the form signed on September 16, 2005 specifically indicates that the surgery would be performed by or under the direction of Dr. N.K.  Thus, the Veteran's current contention that he did not consent to the surgery being performed by Dr. N.K. is not accurate, and does not constitute a revocation of the signed informed consent form.  He states that he asked that the surgery be discontinued when he realized Dr. K.B. would not be performing the surgery.  This statement, made in the context of a claim for VA compensation, is wholly unsupported by any objective evidence.  There are no indications in the contemporaneous surgical and medical records that the Veteran at any time questioned the surgery or Dr. N.K. performing it, and there are similarly no indications in the follow-up records with Dr. K.B. that the Veteran ever expressed his dissatisfaction with the fact Dr. K.B. had not performed the surgery, or that he raised any concerns about the surgery at all.  His contentions that the "wrong surgeon" performed the surgery are simply not believable in light of the fact that he had explicitly signed a consent form authorizing Dr. N.K. to perform the surgery, so he clearly knew ahead of time that Dr. K.B. would not be doing the surgery.  

In sum, the weight of the evidence demonstrates that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment with regard to the Veteran's right eye in October 2005.  

Moreover, the Board notes that the Veteran does not contend and the evidence does not show that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  As noted above, the 2012 VA examiner opined that a well-known potential complication of cataract surgery occurred while removing the right eye cataract.  The VA examiner also stated that further complications developed after the surgery, which, again, are potential known complications of cataract surgery and are addressed in surgical consent.  Thus, the weight of the evidence is against a finding that the Veteran's additional disability of the right eye constitutes an event not reasonably foreseeable.  

Based on the foregoing, the Board concludes that the competent medical evidence does not show that VA negligently or carelessly caused or aggravated the Veteran's additional right eye disability in furnishing medical care, that VA provided care without the Veteran's informed consent, or that the Veteran's additional disability was not reasonably foreseeable.  As the preponderance of the evidence weighs against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for compensation under the provisions of 38 U.S.C.A. § 1151, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter requested information specific to the VA treatment upon which the Veteran based his claim for benefits under 38 U.S.C.A. § 1151.  In addition, a December 2006 letter described how VA determines disability ratings and effective dates.  The Board finds that any untimeliness in the provision of Dingess notice is nonprejudicial to the Veteran, as the Board does not reach the issues of disability rating and effective date herein, and he was provided with multiple opportunities to submit additional evidence after proper notice was provided.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements.  

The Board remanded this claim for further development in September 2011.  Specifically, the Board directed that the Veteran be asked to provide information regarding Dr. K.B. and his alleged telephone conversation with a pharmacist, and, if possible, to obtain statements from the individuals present during the conversation.  The Board also asked that a determination be made as to whether Dr. K.B. was still affiliated with VA.  Finally, a VA opinion was to be obtained with regard to the question of whether the Veteran had additional disability of the right eye due to VA treatment.  

Following the Board's September 2011 remand, the Appeals Management Center (AMC) sent a letter to the Veteran requesting additional information regarding the alleged telephone conversation between Dr. K.B. and a pharmacist.  The Veteran replied by submitting a VA Form 21-4138 that contained only the current address and telephone number of Dr. K.B.  The Veteran did not submit a release authorizing VA to request information from Dr. K.B.  The Veteran also did not provide the names of any other individuals present during the telephone conversation he states he overheard.  The AMC also determined that Dr. K.B. was no longer affiliated with VA, and obtained a VA opinion in July 2012.  However, the AMC did not attempt to obtain a statement from Dr. K.B.

Thus, in October 2012, the Board remanded the case again in order to request a statement from Dr. K.B. regarding the alleged telephone conversation overheard by the Veteran.  If, and only if, a statement from Dr. K.B. was obtained, the AMC was to obtain an addendum VA opinion.  Subsequently, because Dr. K.B. was no longer affiliated with VA, the AMC sent a letter to the Veteran in January 2013 requesting a release form for the records of Dr. K.B.  The Veteran never responded.  Thus, the AMC was unable to request any statements or records from Dr. K.B.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Since Dr. K.B. in no longer with VA, but in private practice, VA has no authority to contact him on the Veteran's behalf without the Veteran's consent.  Here, in a January 2013 letter, the AMC advised the Veteran that since Dr. K.B. was no longer with VA, the Veteran had to complete a release form.  He did not do so.  

In the March 2013 brief to the Board, the Veteran's representative requested that the Board again remand the claim to obtain a statement from Dr. K.B., arguing that a release of information from the Veteran was not needed, since VA only wanted a written statement from Dr. K.B.  Although it is true that a statement was sought, as opposed to medical records, the content of that statement would be about the Veteran's medical history.  VA's release form explicitly requests consent from claimants for a private physician to "release any information that may have been obtained in connection with a physical. . . examination or treatment."  VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (emphasis added).  The Veteran's authorization is needed for VA to obtain not only records, but also any information about his medical care, which exactly covers the situation here.  Therefore, the Board denies the representative's request for another remand.

The Court, in its January 2011 Memorandum Decision, stated that the Board should have suggested that the Veteran obtain a statement from Dr. K.B. at the November 2007 Board hearing when the Veteran testified as to the alleged telephone conversation he overheard.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board notes that, following the Veteran's statement regarding the conversation he overheard, the undersigned indicated she did not see any statements of Dr. K.B. in the record indicating that VA had been negligent in the care it provided in October 2005, to which the Veteran replied "I'm sure he would," indicating that he was aware that such a statement from Dr. K.B. was needed.  Assuming, however, for the sake of argument, that there was error in not specifically telling the Veteran that he should obtain a statement from Dr. K.B., the facts of this case would render such an error non-prejudicial for the following reasons.  

First, to the extent the Veteran may not have known at the time of his hearing in 2007 what evidence was needed to substantiate his claim, he was subsequently provided such information by VA via the notice letters in September 2011 and January 2013, in that the letters explicitly stated that a statement from Dr. K.B. was necessary.  Although the Court has held such notice letters are not sufficient to satisfy VA's notice obligations, that was within the context of well-grounded claims when such letters were generic at best.  See Hicks v. West, 12 Vet. App. 86, 89-90 (1998).  The letters here, however, were more detailed and described to the Veteran what evidence is needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  Therefore, to the extent there was a notice error in 2007, it was rendered non-prejudicial by subsequent notice in 2011 and 2013.  Moreover, despite any notice error, the Veteran demonstrated that he has actual knowledge of what is needed to substantiate his claims, when he argued this point to the Court.  Even if there was a notice error, the fact that he knew he had to submit evidence of negligence when he appealed the prior Board decision to the Court, and, more importantly, that he has had a chance to submit such evidence, renders the notice error non-prejudicial.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and evidence.  He has had approximately 26 months since the Court's Memorandum Decision to do so, yet he has not.  

In this case, the Board finds that VA has satisfied its duty to assist with regard to attempting to obtain additional information - including statements from Dr. K.B. and any other individuals present - regarding the telephone conversation that the Veteran contends he overheard between Dr. K.B. and a pharmacist, and that further attempts to obtain this information would be futile.  Moreover, there has been substantial compliance with the Board's September 2011 and October 2012 remand directives.   

In that regard, as noted above, a VA opinion was obtained in July 2012 with regard to the question of whether the Veteran had additional disability of the right eye that was caused or aggravated by VA treatment.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 VA opinion obtained in this case is adequate as to the question of whether the Veteran's additional disability of the right eye was caused or aggravated by VA treatment.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an ophthalmic examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the § 1151 claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for blindness, right eye, status post cataract surgery, retinal detachment repair, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


